tr
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
UNITED ACCESS TECHNOLOGIES, LLC
(FORMERLY INLINE CONNECTION
CORPORATION, BROADBAND TECHNOLOGY
INNOVATIONS, LLC, AND PIE SQUARED, LLC),
Plaintiff-Appella,n,t,
V.
EARTI-ILINK, INC.,
Defendant-C'ross AppeZlant.
2010-l251, -1273
Appea1s from the United States District Court for the
District of De1aware in consolidated case nos 02-CV-0272
and 02-CV-04'77, Magistrate Judge Mary Patricia Thynge.
ON MOTION
ORDER
Upon consideration of the motion to withdraw
ThereSa M. DaWson as counsel of record for United AcceSs
Technol0gies, LLC,
IT ls ORDERE:o THAT:

UNITED AOCESS V. EARTHLINK
The motion is granted
AUG 0 5 2011
CC‘
S
A1fons0 Garcia Chan, Esq.
Theresa M. DaWs0n, Esq.
Louis Norwood Jameson, Esq.
FoR THE CoURT
/s/ J an Horba1y
Date J an Horbaly
Clerk
§
99
'l't
§§
§»~,r;,
EE==
2
EALS FOR
RCUlT
AUG'05 2011
_ 1AN HORBALY
o clean